GORBATY, J.,
dissents, with Reasons.
hi disagree with the majority that a dry run voir dire should be conducted, and therefore, respectfully dissent.
*193The evidence produced at the hearing convinces me that there is no way to seat a fair and impartial jury in Orleans Parish. The media was saturated with stories about this incident, including statements made by the district attorney, the mayor, the coroner, etc. Although the media has had other fish to fry as of late, once it learns of the beginning of trial and the picking of a jury in this case, the frenzy will begin anew. Indeed, the Times Picayune saw fit to mention this case in a totally unrelated article about Judge Bige-low on February 3, 2007. The article noted, that Judge Bigelow is the judge in two “high-profile, racially sensitive cases: ... and the case of three white bouncers charged with manslaughter after 25-year-old Levon Jones, who was black, died outside the Bourbon Street bar Razoo on New Year’s Eve, 2004.” It is my opinion that a dry run voir dire is a waste of judicial time, because although potential jurors may not remember all of the details .surrounding this case, the media will thoroughly refresh their minds long before they are submitted to a true voir. dire.